DETAILED ACTION
Allowable Subject Matter
Claims 1-10 are allowed.
The nearest prior art is Tracy (US 2,897,764). Another relevant prior art reference is Sulmone (US 6,682,313).
The following is an examiner’s statement of reasons for allowance:
Tracy discloses a self-priming centrifugal pump …  with a primary separation plate (fig 1, casing web 56 provides separation between the ports of the multiple valve control member 48, col 3 line 23) and a secondary separation plate (id.) with a through-hole (the bore of web 56 which accommodates the multiple valve control member 48) and a sliding check core (multiple valve control member 48) connected with the through-holes…wherein the sliding check core has a top end and a bottom end limited by an upper limit spring (balance spring 67, c 3 l 46), and is provided with a plurality of entrainment pipes (nozzle 42, holes 44, ports 50, col 3 lines 12-49).
Tracy does not disclose an elliptical cross-section pipeline, a spherical entrainment upper cover plate and a spherical entrainment lower cover plate which form a double circular pipeline with a bottom inlet connected to an air inlet, the elliptical cross-section pipeline provided with a sliding valve. 
Applicant’s invention is directed toward a self-priming pump wherein a separate source of compressed air flowing through the double circular pipeline initiates the entrainment of air which causes a low pressure in the tertiary entrainment cavity which causes the sliding check core to shift, thereby exposing its interior entrainment pipes to low pressure. The lowering pressure simultaneously causes the shifting of a sliding valve which allows fluid from the pump chamber to act as an entraining fluid during priming. 

For further reference, Sulmone (US 6,682,313) discloses the current state of the art of a compressed air powered pump priming entrainment system, which uses compressed air directed through nozzles to entrain air to start priming of the pump. Sulmone does not disclose a double circular pipeline, nor the sliding check core apparatus, nor the sliding valve. It would not be obvious to combine references in the art of a self-priming pump directing compressed air through jets to cause liquid entrainment (F04D9/06,065) in an effort to meet all of the claimed elements.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY S LEE whose telephone number is (571)272-5354.  The examiner can normally be reached on Mon-Fri 0900-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/GEOFFREY S LEE/Examiner, Art Unit 3746                                                                                                                                                                                                        
/PETER J BERTHEAUD/Primary Examiner, Art Unit 3746